DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a haptic presentation section that presents a haptic stimulus.  The prior art fail to teach or anticipate the following limitations obvious: 
Regarding independent claims 1, 19 and 20: “a signal processor extracts some frequency components as second control information from a plurality of frequency components included in first control information; a haptic presentation section is controlled through the communication on a basis of the second control information; and the signal processor control a frequency component to be extracted as the second control information from the first control information in accordance with a rate of the communication”.
Regarding independent claim 9:  “the bodily sensation introduction apparatus further includes an acquiring section configured to acquire the second control information and setting information relating to a first timing from the information processing apparatus through the communication, the first timing relating to start of presentation of a haptic stimulus based on the second control information, wherein in a case where a second timing at which the second control information is usable lags behind the first timing, the haptic presentation section presents the haptic stimulus on a basis of third control information different from the second control information at least in a period between the first timing and the second timing, and wherein the acquiring section is implemented via at least one processor”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        8/31/22